Citation Nr: 1515521	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for hypertension.

4.  Entitlement an initial compensable evaluation for migraines.

5.  Entitlement to an initial evaluation in excess of 10 percent for panic disorder with agoraphobia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009, December 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted additional evidence to the Board after certification of the appeal, however, the Veteran has waived initial review of this evidence by the RO in a March 2015 statement.  A remand for such review is therefore not required.  38 C.F.R. § 20.1304(c) (allowing waiver of right to initial AOJ review of evidence submitting after notification of certification of the appeal to the Board).

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 hearing at the RO.  A transcript of this hearing is contained in the Virtual VA electronic  file.

The issues of entitlement an initial compensable evaluation for migraines, entitlement to an initial evaluation in excess of 10 percent for panic disorder with agoraphobia, service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity.

2.  In a rating decision in June 2008, the RO denied service connection for hypertension.

3.  The Veteran was notified of the June 2008 decision and his appeal rights; he did not appeal the June 2008 rating decision, and there was no new and material evidence received within one year of its issuance.

4.  The evidence received since the rating decision by the RO in June 2008 relates to an unestablished fact necessary to substantiate the claim of service connection as it shows the presence hypertension.



CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2014).

2. The June 2008 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3. New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

As the Board is granting the application to reopen the claim for entitlement to service connection for hypertension, a detailed discussion of the impact of VA's duty to notify and assist on that portion of the appeal is not necessary.  

As to the claim for service connection for PTSD, the RO provided the required notice in a letter sent to the Veteran in January 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, two VA examinations with opinions, the Veteran's lay statements, the Veteran's hearing testimony before the undersigned, and an informal hearing presentation from the Veteran's representative.

The Veteran provided testimony at an October 2014 hearing before the undersigned Veterans Law Judge.  The record reflects that at the February 2014 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

The Veteran was afforded psychiatric VA examinations in March 2008 and April 2009.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  



PTSD

The Board notes that the Veteran did not engage in combat with the enemy.  In this regard, the Board notes that while the Veteran was deployed to a combat zone, he has consistently reported to healthcare providers that he did not suffer a traumatic event while stationed in Iraq.  

The Veteran testified at the October 2014 hearing that although he was deployed to Iraq and he performed duties there including perimeter security, he did not engage in active combat with the enemy nor was he engaged by the enemy in combat.  The Veteran's DD 214 does not show he has been awarded any combat related medals.  The combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Further, the Veteran has not been diagnosed with PTSD in accordance with DSM-IV criteria.  Instead, the Veteran has been diagnosed with panic disorder with agoraphobia at Axis I.  

A VA examination in March 2008 shows that the examiner found the Veteran did not meet the DSM stressor criterion or the DSM criteria for a diagnosis of PTSD.  The examiner did find that an Axis I diagnosis of panic disorder with agoraphobia and depressive disorder were related to the Veteran's active service.

A VA examination in March 2008 shows that the examiner noted the Veteran met the criteria for a diagnosis of panic disorder with agoraphobia and that his depressive disorder was improving.  The examiner noted that the Veteran reported no conceded combat stressors; however, the examiner did opine that the Veteran's panic disorder was at least as likely as not due to the stress of being in Iraq and the uncertainty of combat zone.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has considered the Veteran's lay statements regarding his service-connected psychiatric disability.  The Veteran has reported to various treating sources that he has a diagnosis of PTSD. See September 2008 VA treatment note. 

The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to render a medical opinion diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  The Veteran has been assigned a diagnosis of PTSD by treating sources at times throughout the pendency of the appeal, however, these diagnoses have ultimately been modified to reflect an Axis I diagnosis of panic disorder with agoraphobia.   

The VA examinations in March 2008 and April 2009 reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  For these reasons, the VA examinations in March 2008 and April 2009 are assigned greater probative value than the general and conclusory opinion of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

The preponderance of the evidence is against the claim, therefore, the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Separately, we note that service connection was granted for panic disorder with agoraphobia and depressive disorder.



Application to Reopen

The RO denied service connection for hypertension in a June 2008 rating decision.  The rating decision noted that a March 2008 VA examination showed blood pressure readings of 129/79, 130/82 and 130/81.  The March 2008 examiner noted that the Veteran's service treatment records showed 1-2 blood pressure readings without an indication of hypertension.  The examiner noted the Veteran was not prescribed medication for hypertension.  

At the time of the decision, the record included the service treatment records, the appellant's claim, and a March 2008 examination disclosing no pathology.  Service connection was specifically denied for the lack of evidence of hypertension.  In essence, at the time of the prior denial, there was in-service evidence of elevated blood pressure readings, but no evidence of post-service pathology or of a nexus to service.  

The Veteran did not appeal of the June 2008 rating decision and no new and material evidence pertaining to the claim was associated with the claims file within one year of the RO's decision.  Therefore, the June 2008 rating decision, which denied service connection for hypertension is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence associated with the claims file since the June 2008 rating decision includes a July 2008 VA treatment note showing the Veteran was prescribed hydrochlorothiazide for hypertension.

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a current disability.  As the new evidence is neither cumulative nor redundant the claim is reopened.  See 38 C.F.R. § 3.156 (2014).







ORDER

Service connection for posttraumatic stress disorder is denied.

The application to reopen the claim for service connection for hypertension is granted.


REMAND

A Pulmonary Lab dated September 2007 shows the Veteran was noted to have an increased blood pressure load which may confer increased cardiovascular risk.  The report noted daytime systolic values greater than 140 mmHg and failure of BP to drop more than 10-15% over night may confer increased cardiovascular risk.  Computerized problem lists dated September 2007, October 2007, and November 2007 note systemic hypertension.

During service, the Veteran was seen for increased blood pressure.  The Veteran received a diagnosis of hypertension in service.  Shortly after discharge the Veteran was prescribed medication for the management of high blood pressure.  See July 2008 VA treatment note.  

The Veteran is currently evaluated at 10 percent for panic disorder with agoraphobia and a non-compensable evaluation for migraine headaches.  The Veteran was afforded a VA examination in connection with his claims in April 2009 and he has submitted evidence that his conditions have worsened since the last VA examination.  

The Veteran submitted evidence of his requests for medical leave for his employer, indicating that he has missed a significant period of work due to his service-connected panic disorder and migraine headaches.  See FMLA Certification dated June 2011.

Moreover, the Veteran testified at a hearing before the undersigned specifically that his symptoms have worsened since his last VA examination of his panic disorder, reporting that he suffered a panic attack in 2011 that resulted in a motor vehicle accident.  Additionally, the Veteran testified that the frequency and severity of his migraine headaches has increased since the last VA examination in March 2008.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent VA examination is needed to ascertain the current severity and manifestations of the Veteran's service connected panic disorder with agoraphobia and his migraine headaches condition.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since August 2011.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  
2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected panic disorder with agoraphobia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

4.  The AOJ should schedule the Veteran for an examination regarding the claim for hypertension.  Any examination should be conducted in accordance with regulations.  The examiner should confirm or refute a diagnosis of hypertension.  If there is confirmation of a hypertension, the examiner should determine if there is any relationship to the inservice findings and notations.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the September 2011 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


